DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.
Claims 1, 4-8, 11, 14, and 19 have been amended.
This action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “authentication unit configured to perform user authentication” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs [0027 and 0098-0100] of Applicant’s PGPUB 2021/0034123 appears to provide support for the structure of a authentication unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 and 21 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol PGPUB 2012/0146429, and further in view of Kalligeros et al. (hereinafter as Kalligeros) and Toya et al. (hereinafter as Toya) PGPUB 2017/0064495.
As per claim 1, Seol teach a shared battery system comprising: 
a battery having unique identification information [FIG. 1 battery 110 and 0048: (battery has a predetermined ID signal that is internally stored)]; 
a communication unit communication-connected with a user terminal to receive user information from the user terminal [FIG. 1: (wireless receiver 130 in communicate with portable electronic device 300), 0046: (wireless receiver (communication unit), and 0043-0044: (user ID information from portable electronic device 300 (user terminal)]; 
an authentication unit configured to perform user authentication based on the user information [0013, 0048, and 0058: (logic within controller performs comparison of ID signal from electronic device 300 with internally stored ID)]; and 
a controller [FIG. 1 controller 150] configured to control the authentication unit to perform the user authentication when a communication connection with the user terminal is made [0048: (the controller causes authentication to be performed when battery pack is applied to electric bicycle and an ID is received from the portable electronic device 300)], to request use approval to a shared mobility device by providing completion information of the user authentication [0049: (when the IDs are the same, controller outputs and transmits the motor on signal to the motor driving circuit 210; the motor on signal is a requesting use approval signal for requesting use of the bicycle and is also a signal indicating successful completion of user authentication; motor driving circuit 210 is a component in the electric bicycle (shared mobility device))], to control the battery to supply electrical energy to a shared mobility device based on a use approval of the shared mobility device when the battery is mounted to the mobility device [0042 and 0063: (when battery is mounted to bicycle and user provides approval by activating main switch, battery supplies power to bicycle)].

Seol does not explicitly teach to acquire usage information of the shared mobility device from the shared mobility device when the electrical energy is supplied to the shared mobility device; to control the communication unit to transmit the acquired usage information of the shared mobility device and status information of the battery to the user terminal. Seol does not teach the battery collecting information of shared mobility device/electric bicycle.
Kalligeros teaches use of removal battery packs on a shareable vehicle, and authenticating a user before a battery can be used on the vehicle. Kalligeros is thus similar to Seol. Kalligeros further teaches battery having unique identification information [FIG. 1 battery 112, 0094, and 0136: (internal UUID identifier for each battery in the system)]; to acquire usage information of the shared mobility device from the shared mobility device when the electrical energy is supplied to the shared mobility device [0093 and 0179: (battery usage information and data of the vehicle including acceleration is collected)]. Kalligeros shows that batteries have an ID, and that e-vehicle data may be collected while using the battery.
The combination of Seol with Kalligeros leads to Seol’s battery to collect vehicle information such as acceleration from the electric bicycle while the battery is in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kalligeros’ teachings collecting battery and vehicle information such as acceleration in Seol. One of ordinary skill in the art would have been motivated to collect vehicle information by the battery while the battery is supplying power to the vehicle in Seol because it allows for simple collection of vehicle data that can be analyzed at a later time for performance analysis, while saving space in the vehicle by eliminating the need for the vehicle to have a wireless communication device for reporting its data.
Seol and Kalligeros do not teach to control the communication unit to transmit the acquired usage information of the shared mobility device and status information of the battery to the user terminal. Kalligeros describes collecting vehicle and battery data information including battery usage and acceleration, and transmitting the information to the server instead of to the user terminal.
Toya teaches a rental system with rentable battery packs for electric vehicles. Toya is thus similar to Seol and Kalligeros because they teach detachable battery packs and connecting to sharable electric vehicles. Toya further teaches control the communication unit to transmit the acquired usage information of the shared mobility device and status information of the battery to the user terminal [0118, 0139-140, and 0154]. Toya shows that the controller of the battery transmits battery and vehicle use information wirelessly to the user’s informational terminal during use of the vehicle.
The combination of Seol, Kalligeros, and Toya leads to the battery or battery holder transmitting vehicle and battery usage information to the mobile device of the user during use of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toya’s teachings of the battery communicating vehicle and battery use information to the app of the user’s mobile device during use of the vehicle in Seol and Kalligeros. One of ordinary skill in the art would have been motivated to provide live battery and vehicle use information to the user’s mobile device in Seol and Kalligeros because it would allow the user to track that battery condition as the user is using the vehicle, and allow the user to adjust vehicle use accordingly to conserve battery power if needed.

As per claim 2, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, further comprising a storage unit configured to store the status information of the battery and the usage information of the shared mobility device [Toya 0094: (battery has a storage device 236 to store information such as status and usage history)].
As per claim 3, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein the controller is configured to diagnose a state of health (SOH) of the battery when the communication connection with the user terminal is made and to determine whether the battery is available based on a result of the diagnosis [Kalligeros 0093, 0187, 0189, and 0196].
As per claim 4, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein when the user authentication is performed, the controller is configured to control the authentication unit to perform the user authentication based on the user information [Seol 0048-0049 and Kalligeros 0092] and to match the unique identification information of the battery with the user terminal when the user authentication is completed [Kalligeros 0135-0139: (ID of battery is matched to owner UUID through a ledger)].
As per claim 5, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein when the battery is mounted to the shared mobility device, the controller is configured to control the communication unit to be communication-connected with the shared mobility device, to request the use approval to the shared mobility device upon being communication-connected with the mobility device, and to control the battery to supply the electrical energy to the mobility device upon completion of the use approval from the mobility device [Kalligeros 0091 or Seol 0048-0049].
As per claim 6, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein when acquiring the usage information from the shared mobility device, the controller is configured to acquire the usage information in real time once the mobility device begins to be run [Toya 0036, 0142, 0154, and 0166: (information indicative of electric storage device during use of vehicle)].
As per claim 7, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein, when the acquired usage information of the shared mobility device and the status information of the battery are transmitted to the user terminal, the controller is configured to analyze a running pattern and a battery use pattern of a user using the shared mobility device based on the acquired usage information of the shared mobility device and the status information of the battery and to control the communication unit to transmit the analyzed running pattern and battery use pattern to the user terminal or an external server [Kalligeros 0093: (pattern recognition, and transmitting of data to server)].
As per claim 8, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein when the acquired usage information of the shared mobility device and the status information of the battery are transmitted to the user terminal, the controller is configured to analyze a battery use pattern based on the acquired usage information of the shared mobility device and the status information of the battery and to estimate a remaining lifespan of the battery based on the analyzed battery use pattern [Kalligeros 0183, 0186-0187, and 0196: (battery’s age/lifespan/SoH is determined)].
As per claim 9, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein the controller is configured to diagnose the entire shared battery system when running of the shared mobility device is determined to be finished, and to end driving of the shared battery system upon determining based on a result of the diagnosis that the entire shared battery system is normal [Kalligeros 0093].
As per claim 10, Seol, Kalligeros, and Toya teach the shared battery system according to claim 1, wherein the communication unit is communication-connected with the mobility device to receive the usage information of the shared mobility device when the battery is mounted to the shared mobility device [Toya 0105 and 0107].

As per claim 11,  Seol teach  a method of controlling a battery of a shared battery system [FIG. 1 battery pack 100], the method comprising: 
making, by the shared battery system, a communication connection with a user terminal [0046 and FIG. 1: (battery pack establishes connection with portable electronic device (user terminal) such communication methods such as Bluetooth)]; 
performing, by the shared battery system, user authentication with respect to the user terminal [0048: (compare ID from electronic device to predetermined ID signal that is internally stored)]; 
determining, by the shared battery system, whether the battery is mounted to a shared mobility device, the battery having unique identification information [0048: (when battery pack 100 is applied to the electric bicycle; thus it determines when battery is connected to shared mobility device; battery has its own predetermined ID)]; 
requesting, by the shared battery system, for use approval to the shared mobility device by providing completion information of the user authentication [0049: (battery pack transmits a motor on signal to the motor driving circuit of the bicycle when battery is approved for use; such motor on signal is a request to use the bicycle, and such motor on signal is a result of successful completion of user authentication)];
determining, by the shared battery system, whether use of the shared mobility device is approved [0048-0049: (comparison is performed to determine whether battery pack can be used with the bicycle)]; 
supplying, by the shared battery system, electrical energy to the shared mobility device upon determining that the use of the shared mobility device is approved [0049: (if IDs match, bicycle is allowed to operate the motor using battery power)]; 
ending, by the shared battery system, a control process when the battery is detached from the shared mobility device [0048-0050 and 0052-0057: (when battery is removed from bicycle, control process for battery in vehicle is ended and a new control process for battery in a charger may instead be started when battery is placed in a charger; i.e. when battery is removed/detached, it no longer needs to monitor for control process or conditions of the bicycle)].

Seol does not teach acquiring, by the shared battery system, usage information of the shared mobility device therefrom; transmitting the acquired usage information of the shared mobility device and status information of the battery to the user terminal. Seol does not teach the battery collecting information of shared mobility device/electric bicycle.
Kalligeros teaches use of removal battery packs on a shareable vehicle, and authenticating a user before a battery can be used on the vehicle. Kalligeros is thus similar to Seol. Kalligeros further teaches acquiring, by the shared battery system, usage information of the shared mobility device therefrom [0093 and 0179: (battery usage information and data of the vehicle including acceleration is collected)]. Kalligeros shows that batteries have an ID, and that e-vehicle data may be collected while using the battery.
The combination of Seol with Kalligeros leads to Seol’s battery to collect vehicle information such as acceleration from the electric bicycle while the battery is in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kalligeros’ teachings collecting battery and vehicle information such as acceleration in Seol. One of ordinary skill in the art would have been motivated to collect vehicle information by the battery while the battery is supplying power to the vehicle in Seol because it allows for simple collection of vehicle data that can be analyzed at a later time for performance analysis, while saving space in the vehicle by eliminating the need for the vehicle to have a wireless communication device for reporting its data.
Seol and Kalligeros do not teach transmitting, by the shared battery system, the acquired usage information of the shared mobility device and status information of the battery to the user terminal. Kalligeros describes collecting battery data information including battery usage, and transmitting the information to the server instead of to the user terminal.
Toya teaches a rental system with rentable battery packs for electric vehicles. Toya is thus similar to Seol and Kalligeros because they both teach renting of battery packs and connecting to sharable electric vehicles. Toya further teaches transmitting, by the shared battery system, the acquired usage information of the shared mobility device and status information of the battery to the user terminal [0118, 0139-140, and 0154]. Toya shows that the controller of the battery transmits battery and vehicle use information wirelessly to the user’s informational terminal during use of the vehicle.
The combination of Seol and Kalligeros with Toya leads to the battery or battery holder transmitting vehicle and battery usage information to the mobile device of the user during use of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toya’s teachings of the battery communicating vehicle and battery use information to the app of the user’s mobile device during use of the vehicle in Seol and Kalligeros. One of ordinary skill in the art would have been motivated to provide live battery and vehicle use information to the user’s mobile device in Seol and Kalligeros because it would allow the user to track that battery condition as the user is using the vehicle, and allow the user to adjust vehicle use accordingly to conserve battery power if needed.
Claim 12 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.

As per claim 19, Seol teach a mobility sharing service system comprising: 
a shared battery system detachably mounted to a shared mobility device to supply electrical energy thereto [FIG. 1 battery pack 100 is mounted to electric bicycle 200 and 0051: (battery pack 100 is capable of being stolen and thus battery pack is detachable)]; 
a user terminal communication-connected with the shared battery system to perform user authentication [FIG. 1 portable electronic device 300 connected with battery pack 100]; and 
wherein the shared battery system is configured to perform the user authentication upon being communication-connected with the user terminal [0046 and 0048: (authentication is performed when portable electronic device 300 connects with battery pack and provides ID)], to request for the use approval to the shared mobility device by providing completion information of the user authentication [0049: (battery pack transmits a motor on signal to the motor driving circuit of the bicycle when battery is approved for use; such motor on signal is a request to use the bicycle, and such motor on signal is a result of successful completion of user authentication)], to supply the electrical energy to the shared mobility device based on a use approval of the shared mobility device upon being mounted to the mobility device [0049: (if IDs match, bicycle is allowed to operate the motor using battery power)].

Seol does not teach the user terminal receive usage information and battery information of the shared mobility device corresponding to use of the shared mobility device from the shared battery system; a mobility sharing service server communication-connected with the user terminal to receive the usage information and battery information of the shared mobility device from the user terminal and to determine a usage fee based on received usage information and battery information; to acquire the usage information of the shared mobility device from the shared mobility device when the electrical energy is supplied to the shared mobility device, and to transmit the acquired usage information of the shared mobility device and battery status information to the user terminal. Seol does not teach the battery collecting information of shared mobility device/electric bicycle or determining a usage fee based on usage information.
Kalligeros teaches use of removal battery packs on a shareable vehicle, and authenticating a user before a battery can be used on the vehicle. Kalligeros is thus similar to Seol. Kalligeros further teaches a mobility sharing service server communication-connected with the user terminal [FIG. 4 and 0168-0169: (mobile device communicates with cloud service 140 (server))] to determine a usage fee based on received usage information and battery information [0020-0021 and 0181-0186]; to acquire the usage information of the shared mobility device from the shared mobility device when the electrical energy is supplied to the shared mobility device [0093 and 0179: (battery usage information and data of the vehicle including acceleration is collected)]. Kalligeros shows that e-vehicle data may be collected while using the battery to be sent to a server.
The combination of Seol with Kalligeros leads to Seol’s battery to collect vehicle information such as acceleration from the electric bicycle while the battery is in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kalligeros’ teachings collecting battery and vehicle information such as acceleration in Seol. One of ordinary skill in the art would have been motivated to collect vehicle information by the battery while the battery is supplying power to the vehicle in Seol because it allows for simple collection of vehicle data that can be analyzed at a later time for performance analysis, while saving space in the vehicle by eliminating the need for the vehicle to have a wireless communication device for reporting its data.
Seol and Kalligeros do not teach the server communication-connected with the user terminal to receive usage information and battery information of the shared mobility device corresponding to use of the shared mobility device from the shared battery system; a mobility sharing service server communication-connected with the user terminal to receive the usage information and battery information of the shared mobility device from the user terminal; and to transmit the acquired usage information of the shared mobility device and battery status information to the user terminal. Kalligeros describes collecting battery data information including battery usage, and transmitting the information to the server instead of to the user terminal first.
Toya teaches a rental system with rentable battery packs for electric vehicles. Toya is thus similar to Seol and Kalligeros because they teach using detachable battery packs and connecting to sharable electric vehicles. Toya further teaches the server communication-connected with the user terminal to receive usage information and battery information of the shared mobility device corresponding to use of the shared mobility device from the shared battery system [0074, 0085, 0122-0123 and FIG. 3: (information terminal transmits information indicative of the state of the electric storage device to server 131)]; a mobility sharing service server communication-connected with the user terminal to receive the usage information and battery information of the shared mobility device from the user terminal [0074, 0085, 0122-0123 and FIG. 3]; to transmit the acquired usage information of the shared mobility device and battery status information to the user terminal [0118, 0139-140, and 0154]. Toya shows that the controller of the battery transmits battery and vehicle use information wirelessly to the user’s mobile device during use of the vehicle. Toya then shows the user’s mobile device transmitting the battery and vehicle use information to a server.
The combination of Seol and Kalligeros with Toya leads to the battery or battery holder transmitting vehicle and battery usage information first to the mobile device of the user during use of the vehicle, and then the mobile device transmitting the information to a server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toya’s teachings of the battery first communicating vehicle and battery use information to the app of the user’s mobile device during use of the vehicle, before forwarding to severs in Seol and Kalligeros. One of ordinary skill in the art would have been motivated to provide live battery and vehicle use information to the user’s mobile device in Seol and Kalligeros because it would allow the user to track that battery condition as the user is using the vehicle, and allow the user to adjust vehicle use accordingly to conserve battery power if needed.

As per claim 21, Seol, Kalligeros, and Toya teach the mobility sharing service system according to claim 19, wherein the mobility sharing service server is configured to provide charging station information for charging of a battery of the shared battery system to the user terminal [Kalligeros 0064, 0089, 0159-0160, and 0168: (user’s app may be presented with locations of Pushpods information from server)].


Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol PGPUB 2012/0146429 in view of Kalligeros et al. (hereinafter as Kalligeros) and Toya et al. (hereinafter as Toya) PGPUB 2017/0064495, and further in view of Nakajima et al. (hereinafter as Nakajima) PGPUB 2021/0004882.
As per claim 20, Seol, Kalligeros, and Toya teach the mobility sharing service system according to claim 19, wherein the mobility sharing service server is configured to analyze a running pattern and a battery use pattern of a user using the shared mobility device based on the usage information of the shared mobility device and battery information [Kalligeros 0093 and 0126].
Seol, Kalligeros, and Toya do not teach provide individually tailored fee charging, reward and promotion based on a result of the analysis.
	Nakajima teaches use of rental batteries in an electric vehicle. Nakajima is therefore similar to Seol, Kalligeros, and Toya and are in the same field of endeavor. Nakajima further teaches provide individually tailored fee charging, reward and promotion based on a result of the analysis [0126, 0144 and 0158: (based on the usage of the battery, rewards providing a tailored discount is given to the user)]. Nakajima provides tailored rates to users based on their battery and vehicle usage history.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nakajima’s teachings of providing tailored rates and promotional discounts to the user in Seol, Kalligeros, and Toya based on their battery and vehicle usage history. One of ordinary skill in the art would have been motivated to provide tailored rates and promotional discounts to the user in Seol, Kalligeros, and Toya in order to incentivize good behavior and care of the vehicles and batteries, which would extend the life of vehicles and batteries and reduce maintenance costs.


Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/14/2022, with respect to the rejection(s) of claim(s) 1, 11, and 19 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the added limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mai et al. (USPAT 10,683,048) teaches authentication between controllers of a display, battery, and a motor of an electric bicycle.
Kato et al. (PGPUB 2007/0192599) teaches performing authentication between a key and battery of an electric vehicle [FIG. 7-9].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186